Title: Louisa Catherine Johnson to John Quincy Adams, 19 August 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London August 19th 1796
          
          Sunday last brought to hand your invaluable letter of the 6th shall I confess I was nearly too much elated to know what I read having vainly flattered myself from the intelligence I previously received of your immediate return but alas how delusive is hope how was I disappointed to find you might not return till the Spring.
          You ask my permission to come here Oh my best friend you already know too well the anxiety our seperation has caused me to doubt my complying with your request I sincerely wish you happiness and judging from myself am vain enough to believe it cannot be compleat whilst seperated from me—
          You say it is possible we may meet in the Winter I cannot on this occasion admit my too futile favorite hope remember how long the American Government detained you before and reflect if I have not reason to fear In answer to that part of your letter relative to your Voyage I am above deception and will candidly own there is not any thing on earth can afford me equal happiness to accompanying you to whatever part of the Globe the Fates may destine you—
          Your friend Mr: Hall has just been to enquire when you were

expected and was so polite as to beg my acceptance of a Toothpickcase jointly with my Sisters I felt somewhat reluctant at recieving it but not wishing to appear singular have taken it
          Adieu and believe me with / unceasing affection your friend
          
            Louisa C. Johnson.
          
        